DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 1 is allowable. The restriction requirement between Invention I and Invention II , as set forth in the Office action mailed on 9/8/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/8/21 is withdrawn.  Claims 10-12, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see reply, filed 1/26/22, with respect to claims 1, 4-9, 13, 15-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1, 4-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of Yang (US 6,151,089 of record) discloses a transparent display panel comprising a base substrate; a light guide substrate opposed to the base substrate and comprising: a plurality of light entering regions, and a plurality of light emitting regions, wherein each sub-pixel comprises one light entering region and one light emitting region; a liquid crystal layer between the base substrate and the light guide substrate; a bearing layer disposed between the base substrate and the liquid crystal layer, comprising: a plurality of concave structures disposed on a side of the bearing layer facing the liquid crystal layer, wherein each sub-pixel comprises one concave structure, no bearing layer is disposed between adjacent sub-pixels; and a plurality of reflecting structures, disposed on a side of the concave structures facing the liquid crystal layer (Yang, Figures 1-2). Yang fails to disclose that different sub-pixels comprise different light entering regions and different light emitting regions. Yang also fails to disclose the particular characteristics of the concave structures regarding their shape as well as their position relative to the reflecting structures. The prior art of Maeda (US 2003/0048398 A1 of record) discloses that a cross-section of the concave structure is a triangle having a first, second, and third edge connected in sequence, and the third edge is located at an opening of the concave structure (Maeda, Figure 3). Maeda 
Therefore, Claims 1 and 13 are allowed. Claims 4-12 and 15-20 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871